Citation Nr: 9930638	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This matter arises from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by VA.  

2.  The veteran engaged in combat during the Vietnam war; he 
was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge.  

3.  The veteran has been diagnosed with PTSD which has been 
related to his experiences in combat in Vietnam.  

4.  The diagnosis of PTSD is reasonably supported by the 
evidence.  


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor (or 
evidence of certain combat medals such as the Purple Heart 
Medal or the Combat Infantryman's Badge), which in a case 
involving PTSD is the equivalent of an in-service incurrence 
or aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997) (citations omitted).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1999).  

The evidence of record consists of the veteran's service 
medical and service personnel records, records of post-
service medical treatment, a report of a VA rating 
examination, transcripts of personal hearing testimony given 
before a Hearing Officer and the undersigned Board Member at 
the RO, and a report of an expert medical opinion by a 
Veterans Health Administration (VHA) physician.  The report 
has been reviewed by the veteran's representative.  The Board 
concludes that the VA's duty to assist the veteran with the 
development of the evidence has been met.  

The record shows that the veteran served in combat in the 
Republic of Vietnam during the Vietnam War era, and that he 
was awarded the Vietnam Campaign and Service Medals, the 
Purple Heart Medal, and the Combat Infantryman's Badge.  His 
service medical records are negative for any indication of a 
psychiatric disorder.  Post-service clinical treatment 
records dating from November 1996 through April 1997 show 
that he was seen during that period for psychiatric symptoms 
involving flashbacks and recurring memories of his combat 
experiences in Vietnam.  In December 1996, his overall 
symptoms were characterized as "moderate and manageable."  
In addition, the veteran was noted to have experienced 
somewhat severe symptoms of PTSD shortly after his return 
home from Vietnam.  At that time, his diagnoses included 
PTSD.  

The veteran underwent a VA compensation examination in 
January 1997 in which his Axis I diagnoses included 
polysubstance abuse in partial remission, but did not include 
PTSD.  At the time, the veteran reported having been fired in 
1992 from his job with Chrysler Corporation of twenty-two 
years due to what he characterized as migraine headaches and 
upset stomach.  He indicated that his PTSD symptoms were 
somewhat severe shortly after his return from Vietnam.  Such 
symptomatology involved nightmares, flashbacks, and panic 
attacks at night.  However, he also reported that he had 
acquired the ability to control these symptoms, and that it 
became increasingly rare for him to experience nightmares or 
flashbacks.  On examination, the veteran did not exhibit any 
abnormal symptoms, and did not exhibit any psychotic 
features.  

In support of his claim, the veteran submitted a 
psychological examination report dated in May 1997 from 
Elaine M. Tripi, Ph.D., CRC.  Dr. Tripi noted that the 
veteran was currently undergoing treatment for PTSD in 
addition to polysubstance abuse.  At the time of the 
examination, the veteran reported experiencing frequent 
nightmares and flashbacks relating to his service in Vietnam.  
He reported being disturbed by loud noises and experiencing 
difficulty with his memory, in concentrating, and in his 
ability to get along with other people.  He also reported 
having problems with feelings of alienation and anger 
control.  Dr. Tripi stated that all of this symptomatology 
appeared to be related to the veteran's period of active 
duty.  She concluded with a diagnosis of moderately severe 
PTSD.  

At the RO hearings before a Hearing Officer in September 1997 
and before the undersigned Board Member in March 1999, the 
veteran testified, in substance, that he served in the 25th 
(Americal) Infantry Division in Vietnam, and experienced 
several traumatic events including a shrapnel wound from a 
mortar round.  He testified that he experienced difficulty 
sleeping due to nightmares, and that he also experienced 
flashbacks.  The veteran stated that he had been seen at the 
Ann Arbor VA Medical Center (VAMC) and had been diagnosed 
with PTSD.  The veteran also presented medical records from 
the Social Security Administration (SSA) dating from December 
1996 through May 1998 showing that he suffered from PTSD and 
depression. 

In August 1999, pursuant to a request from the Board, a VHA 
medical expert stated that it was his opinion after reviewing 
the claims folder that it appeared that a diagnosis of PTSD 
was clearly supported by the evidence.  Herbert H. Stein, 
M.D., a psychiatrist and Director of the PTSD Clinical Team 
at a VA medical center, noted the veteran's combat citations 
and pointed to a consistent pattern of nightmares and other 
symptomatology of PTSD which varied in intensity over time.  
Despite the complicating factors of childhood trauma, a 
family history of mental illness and substance abuse, Dr. 
Stein concluded that the veteran suffered from the trauma of 
his war experience and concluded that the record justified a 
PTSD diagnosis.  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467 470-471 (1993).  Based on 
all the evidence, particularly the recent opinion by Dr. 
Stein after review of the claims folder, the Board concludes 
that the diagnosis of PTSD is medically supported and is 
related to the veteran's service.  Dr. Stein persuasively 
accounted for the various factors complicating the diagnosis 
in this case and discussed pertinent symptoms.  Verification 
of combat events is not at issue.  In view of his military 
experiences, the veteran's testimony alone is sufficient to 
establish that the PTSD stressors occurred.  38 C.F.R. 
§ 3.304 (f).  Accordingly, service connection for PTSD is 
warranted and the appeal is granted.  









ORDER

Service connection for PTSD is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

